DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities:  
Claim 20, 5th to last line should not end with a period.
Claim 30.  4th to last line, “a clamp” should be “the clamp” because “a clamp” was already recited in the 7th line from the bottom.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corzine 4,728,130.
In regard to claim 1, Corzine discloses a connector assembly comprising:
an inner bolt 16 having a proximal end and a distal end defining an inner bolt length, an outside surface, an opening extending from the proximal end to the distal end, the opening 
a split outer bolt 17 comprising at least two outer bolt sections configured to form a cylindrical bolt with an inside surface and an outside surface, each of the bolt sections having a bolt section proximal end 17f and a bolt section distal end 17c defining a bolt section length, a bolt section inside surface and a bolt section outside surface, bolt section inner screw threads 17d on the bolt section inside surface, the bolt section inner screw threads configured to form continuous inner screw threads on the inside surface of the split outer bolt, the continuous inner screw threads configured to cooperatively interact with the screw treads on the outside surface of the inner bolt; and
a clamp bolt 18 configured to cooperatively interact with the outside surface of the split outer bolt (head of bolt 18 contacts the exterior surface at 17g) to hold the at least two outer bolt sections together to form the cylindrical bolt 17, the clamp bolt 18 holding the bolt sections of the split outer bolt together by engaging the proximal ends 17f of the bolt sections.
In regard to claim 2, wherein the proximal thread end 16c of the inner bolt is spaced a distance from the proximal end 16b of the inner bolt.
In regard to claim 3, wherein the distal thread end of the inner bolt 16c is spaced a distance from the distal end 16d of the inner bolt.
In regard to claim 6, wherein the outer bolt sections 17 are configured to form a continuous inside surface around an axis extending from the distal end to the proximal end of the split outer bolt.
In regard to claim 7, wherein the inner screw threads 17d extend from a distal thread end to a proximal thread end.
Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lappin 2,366,341.
In regard to claim 1, Lappin discloses (fig. 5) a connector assembly comprising:
an inner bolt 14’ having a proximal end 14a and a distal end 21 defining an inner bolt length, an outside surface, an opening extending from the proximal end to the distal end, the opening having an inside surface, and screw threads 21 on the outside surface extending a screw thread length from a proximal thread end to a distal thread end;
a split outer bolt 24 comprising at least two outer bolt sections configured to form a cylindrical bolt with an inside surface and an outside surface, each of the bolt sections having a bolt section proximal end 25 and a bolt section distal end (end of 24 with the threads) defining a bolt section length, a bolt section inside surface and a bolt section outside surface, bolt section inner screw threads on the bolt section inside surface, the bolt section inner screw threads configured to form continuous inner screw threads on the inside surface of the split outer bolt, the continuous inner screw threads configured to cooperatively interact with the screw treads on the outside surface of the inner bolt; and
a clamp bolt 26 configured to cooperatively interact with the outside surface 25 of the split outer bolt to hold the at least two outer bolt sections 24a, 24b together to form the cylindrical bolt, the clamp bolt holding the bolt sections of the split outer bolt together by engaging the proximal ends 25 of the bolt sections.
In regard to claim 4, wherein the inside surface of the inner bolt has an inner wall (radially inward facing flange end of 14a) adjacent the proximal end in an inner wall region, the inner wall angled relative to the inside surface so that an inner diameter of the opening within the inner wall region is smaller than an inner diameter of the opening distal of the inner wall region 
In regard to claim 5, wherein the proximal thread end 21 of the threads on the outside surface of the inner bolt positioned distally relative to the distal end of the inner bolt from the inner wall region (inwardly facing flanged end).
Claim(s) 1, 6-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogan 473,462.
In regard to claim 1, Hogan (fig. 6-9) discloses a connector assembly comprising:
an inner bolt (l) having a proximal end and a distal end defining an inner bolt length, an outside surface, an opening extending from the proximal end to the distal end, the opening having an inside surface, and screw threads on the outside surface extending a screw thread length from a proximal thread end to a distal thread end;
a split outer bolt (C) comprising at least two outer bolt sections configured to form a cylindrical bolt with an inside surface and an outside surface, each of the bolt sections having a bolt section proximal end and a bolt section distal end defining a bolt section length, a bolt section inside surface and a bolt section outside surface, bolt section inner screw threads on the bolt section inside surface, the bolt section inner screw threads configured to form continuous inner screw threads on the inside surface of the split outer bolt, the continuous inner screw threads configured to cooperatively interact with the screw treads on the outside surface of the inner bolt; and
a clamp bolt (f) configured to cooperatively interact with the outside surface of the split outer bolt C to hold the at least two outer bolt sections together to form the cylindrical bolt, the 
In regard to claim 6, wherein the outer bolt sections are configured to form a continuous inside surface around an axis extending from the distal end to the proximal end of the split outer bolt.
In regard to claim 7, wherein the inner screw threads extend from a distal thread end to a proximal thread end.
In regard to claim 8, wherein the distal thread end of the inner screw threads of the split outer bolt (C) is adjacent the distal end of the split outer bolt.
In regard to claim 9, further comprising a bolt section outer screw threads on the bolt section outside surface, the bolt section outer screw threads configured to form outer screw threads on the outside surface of the split outer bolt, and the clamp bolt (f) comprises an inner surface with inner screw threads configured to cooperatively interact with the outer screw threads on the outside surface of the split outer bolt.
In regard to claim 10, wherein the outer screw threads extend an outer screw thread length from the proximal end of the split outer bolt.
In regard to claim 11, wherein the inside surface of the outer bolt sections comprise a inner wall spaced a distance from the proximal end of the outer bolt section so that an inner diameter of the split outer bolt proximal of the inner wall is smaller than an inner diameter of the split outer bolt distal of the inner wall.
In regard to claim 12, wherein the outside surface of the outer bolt sections comprise an outer wall spaced a distance from the proximal end of the outer bolt sections so that an outer 
In regard to claim 13, further comprising bolt section outer screw threads on the bolt section outside surface proximal to the outer wall, the bolt section outer screw threads configured to form outer screw threads on the outside surface of the split outer bolt proximal the outer wall, and the clamp bolt comprises an inner surface with inner screw threads configured to cooperatively interact with the outer screw threads on the outside surface of the split outer bolt.
In regard to claim 14, wherein the outer screw threads extend from the proximal end of the split outer bolt to the outer wall of the split outer bolt.
In regard to claim 16, Hogan discloses a connector assembly comprising:
an inner bolt l having a proximal end and a distal end defining an inner bolt length, an outside surface, an opening extending from the proximal end to the distal end, the opening having an inside surface, and screw threads on the outside surface extending a screw thread length from a proximal thread end to a distal thread end, the inside surface having an inner wall adjacent the proximal end in an inner wall region, the inner wall angled relative to the inside surface so that a diameter of the opening within the inner wall region is smaller than an inner diameter of the opening distal to the inner wall region;
a split outer bolt C comprising at least two outer bolt sections configured to form a cylindrical bolt with a continuous inside surface and an outside surface, each of the bolt sections having a bolt section proximal end and a bolt section distal end defining a bolt section length, a bolt section inside surface and a bolt section outside surface, bolt section inner screw threads on the bolt section inside surface, the bolt section inner screw threads configured to form 
a clamp bolt f configured to cooperatively interact with the outside surface of the split outer bolt to hold the at least two outer bolt sections together to form the cylindrical bolt.
In regard to claim 17, further comprising a bolt section outer screw threads on the bolt section outside surface, the bolt section outer screw threads configured to form outer screw threads on the outside surface of the split outer bolt, and the clamp bolt comprises an inner surface with inner screw threads configured to cooperatively interact with the outer screw threads on the outside surface of the split outer bolt.
In regard to claim 18, wherein the outside surface of the outer bolt sections comprise an outer wall spaced a distance from the proximal end of the outer bolt sections so that an outer diameter of the split outer bolt proximal the outer wall is smaller than an outer diameter of the split outer bolt distal of the outer wall.
In regard to claim 19, wherein the bolt section outer screw threads are positioned on the bolt section outside surface proximal to the outer wall, the bolt section outer screw threads configured to form outer screw threads on the outside surface of the split outer bolt proximal the outer wall.
In regard to claim 20, Hogan discloses a method of connecting tubes, the method comprising:
positioning at least two outer bolt sections of a split outer bolt C around an end of a first tube and end of a second tube, the outer bolt sections configured to form a continuous inside surface with continuous inner screw threads, each of the at least two outer bolt sections having a bolt section proximal end and a bolt section distal end defining a bolt section length so that when 
a clamp bolt f configured to cooperatively interact with the proximal end outside surface of the split outer bolt C to hold the at least two outer bolt sections together to form the cylindrical bolt; 
positioning the clamp bolt f around the proximal end portion of the split outer bolt; and 
screwing an inner bolt l around the end of the second tube into the split outer bolt to clamp an end flange of the first tube a to an end flange of the second tube a’ (flange ends created by grooves in the pipe ends).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan 473,462.
In regard to claim 15, Hogan discloses an inner bolt, split out bolt and clamp bolt being 
made of metal, but does not specifically disclose that the metal is stainless steel.  However, it would have been obvious to one of ordinary skill in the art to make the connector assembly of Hogan from stainless steel because the selection of a known material based upon its suitability In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corzine 4,728,130.
In regard to claim 15, Corzine discloses an inner bolt, split out bolt and clamp bolt being 
made of metal, but does not specifically disclose that the metal is stainless steel.  However, it would have been obvious to one of ordinary skill in the art to make the connector assembly of Corzine from stainless steel because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive.   Applicant argues that Hogan fails to disclose a clamp bolt interacting with the outside surface of the split outer bolt to hold the at least two outer bolt sections together to form the cylindrical bolt by engaging the proximal ends of the bolt sections.  The Examiner disagrees, as Hogan discloses a clamp bolt f which engages the proximal threaded ends of the two outer bolt sections c together to form a cylindrical bolt.
Hogan also discloses an inner bolt l.  Applicant argues that Hogan does not have the same 
components arranged in the same manner as the claimed invention.  The Examiner disagrees, as Hogan discloses an inner bolt l, an outer split bolt c and a clamp bolt f holding the outer split bolt c together in a cylindrical shape.  Therefore, the Hogan rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID BOCHNA/Primary Examiner, Art Unit 3679